ORDER
On October 17, 1990, Chief Disciplinary Counsel filed with this Court a Petition for Interim Suspension which avers that the Respondent has engaged in serious professional misconduct. Respondent has filed with this Court his affidavit wherein he acknowledges that he has converted funds entrusted to him for his own use. Respondent has indicated that he has no objection to his suspension while the Disciplinary Board continues its investigation.
Accordingly, it is ordered that the Respondent, John S. Lennon, be and he is hereby suspended from engaging in the practice of law in this State until further order of this Court.
It is further ordered and decreed that Mary Ellen McQueeney-Lally, be appointed as Special Master to take possession of all Respondent’s client files and accounts, to inventory them and to take whatever steps are necessary to protect the clients’ interests. She is further empowered to enter upon Respondent’s office premises in order to effectuate this Order.
WEISBERGER, J., did not participate.